Winslow, J.
By subd. 6, sec. 31, art. IY of the constitution, as amended in 1871, the legislature is prohibited from enacting any special or private law for “ assessment or collection of taxes.” If ch. 142, Laws of 1893, contravenes the terms of this prohibition, it is void. That it is a special law cannot be doubted. The .original drainage act of 1889r which this act attempts to repeal, was held to be a special law- by this court in State ex rel. BaltzeTl r. Stewcm-t, 74 Wis. 620. If that was a special law, it needs no argument to demonstrate that the act which repeals it must be also a special law. That it is a law for the assessment and collection of a tax seems equally certain. Its whole object and aim is to provide for the levy and collection of a general tax for the purpose of paying the expenses of the drainage commission. If, it is not a law for the “ assessment and collection of a tax ” then it is nothing. How, then, can it fail to' come within the prohibition of the constitution ?
In reply to this question it is earnestly and ably contended that, because the original drainage act of 1889 was held constitutional, the present act should be so held, because it is an amendment to that act, and the levying of the tax is incidental only. Reliance is placed on the case of Warner v. Knox, 50 Wis. 429. In that case a law authorizing the improvement of certain streets in the city of Milwaukee and the levy of a special tax therefor was upheld on the ground *275that it was, in effect, an amendment to the city charter, granting corporate powers, and that it was within the power of the legislature under subd. 7 of said sec. 31 of the constitution as it then stood. It was there said that the sixth and seventh clauses of the section must be construed together, so as not to make them conflict, and because the legislature might, under the seventh subdivision, amend a city charter and change or confer corporate powers, such a law was not void because it provided for the levying of a tax to carry such powers into effect. The radical difference between the act under consideration in that case and the one at present involved is apparent at a glance. Had that act repealed the city charter and abolished the corporation, and then provided for the levy of a tax upon the old territory to pay for something which was never a corporate charge, it would bear some resemblance1 to the present case. The act under consideration does not attempt to confer any rights or powers save the power to levy a tax. It puts an end to the drainage commission for all purposes, save that it keeps it alive for the single purpose of levying a tax. It must be held a special law for the assessment and collection of a tax, and so> in conflict with the constitution and void.
There can be no doubt that upon certiorari the proceedings of boards and corporate bodies in levying a tax may be reviewed and reversed if found void, although great care should be exercised in the issuance of the writ in such cases,, and it is frequently refused on the ground of public inconvenience. Uor can there be any doubt but that the court, has power, while inquiring into the validity of an act based upon a law which appears upon the statute book, to inquire into and determine the constitutionality of such law. The inquiry in such cases is primarily as to the power of the-board or body to act, and this depends upon the validity of the law under which they claim to act. So that, if the court is to determine the primary question, it must necessarily *276pass upon the validity of the law. The judgment of the cir■cuit court was right.
By the Court.— Judgment .affirmed.
Pustvey, J., took no part.